IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,      : No. 432 EAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
         v.                        :
                                   :
                                   :
RANDY RAMOS,                       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 433 EAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
         v.                        :
                                   :
                                   :
RANDY RAMOS,                       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 434 EAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
         v.                        :
                                   :
                                   :
RANDY RAMOS,                       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 435 EAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
         v.                        :
                                            :
                                            :
RANDY RAMOS,                                :
                                            :
                  Petitioner                :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of April, 2021, the Petition for Allowance of Appeal is

DENIED.




       [432 EAL 2020, 433 EAL 2020, 434 EAL 2020 and 435 EAL 2020] - 2